Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2021 has been entered.
Claims 2-3 and 9-11 are canceled; claims 1, 4-8 and 12-14 are pending.  

Response to Arguments
Applicant's arguments filed 03/25/2021 have been fully considered but they are moot in view of new grounds of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al., US Patent No. 9,356,552 in view of Bomkamp et al., US 2015/0296050 and further in view of Cato, US 2004/0223663. 
Claim 1, Baumann discloses ([fig 1] smart device 12) a device, comprising: 
1) a mobile phone ([fig 1] smart device 12), the mobile phone being adapted to yield a program ([fig 4] application sources) and the mobile phone comprising: 
1.1) a Bluetooth module (col 4: 1-4, a smart device 12 may be equipped with both Wi-Fi and Bluetooth components); 
1.2) a motor information database comprising a plurality of records for and corresponding operating parameters (col 5: 35-54, the user may use an application or internet browser on the smart device 12 to connect to a site (e.g., an internal site or an external website) containing nameplate information, configuration information, operational and service history, any desired general information on the equipment, or specific information regarding troubleshooting or motor or drive performance and operation.  Accordingly, the secure connection enables an operator to quickly look up maintenance information for the rotor/stator system 22, the encoder 20, the motor drive 26, or any combination thereof. Such information may be stored on the motor, the motor 
1.3) an APP software module (col 9: 55-60, the smart device 12, interprets the dynamic barcode 36 and, through an application 92 or web browser, communicates with the external sites/resources 60 to confirm the dynamic barcode 36) comprising a scanning module (col 5: 1-5, the smart device 12 may have a scanner in addition to or in place of a camera.  Upon recognition of the dynamic bar code 36, the user will be prompted to input login information, which may include a username or user ID and a password.  The user may be prompted to enter his or her login information by the web browser or by an application on the smart device 12), wherein the scanning module is configured to scan a QR code or barcode from the first motor to obtain a scanned QR code or barcode (col 5: 1-5, The user uses the camera or scanning function of the smart device 12 to capture or scan the dynamic bar code 36); and 
the APP software module is configured (col 9: 55-60, the smart device 12, interprets the dynamic barcode 36 and, through an application 92 or web browser, communicates with the external sites/resources 60 to confirm the dynamic barcode 36)  to search in the motor information database (col 10: 12-20, From within the smart device's 12 application 92 or web browser, the user may obtain the maintenance or service history of the motor drive system 10, set or adjust operating parameters of the motor drive system, access user manuals, receive push notifications, access product configuration data, receive safety notifications, exercise limited control, copy, replace, transfer, or configure the drive, utilize the GPS and/or altimeter function of the smart device 12 to perform diagnostics, etc.) and select a record having the scanned QR code 
2) a Bluetooth communication device ([fig 1] col 3: 55-63, Local communication components 28 may include any components necessary for communicating with the 
Although does not explicitly disclose,
that is used for replacing a first motor with a second motor,
a plurality of motor models, each of the plurality of records comprising a quick response (QR) code or barcode, a motor model, a user type.

Further, as Bomkamp discloses that is used for replacing a first motor with a second motor ([0042] mobile motor servicing application on the portable electronic device 24),
a plurality of motor models ([0046] The server computer 20 identifies a replacement motor or motors from the available replacement motors that most closely or most effectively can emulate the original motor 12 and generates a motor recommendation representative of the replacement motor), a motor model, a user type ([fig 2] [0043] The wireless communication device 30 then wirelessly transmits information about the motor 12 such as a model number, HP rating, input voltage, manufacturer name, and other motor information to the portable electronic device 24 over the Bluetooth, [0046] The server computer 20 identifies a replacement motor or motors from the available replacement motors that most closely or most effectively can 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Baumann invention with Bomkamp invention to include the claimed limitation(s) so as to allow the system to find a replacement of an existing motor using a user device to scan a barcode of a motor via a user interface.    
But Baumann and Bomkamp invention is silent on, 
	each of the plurality of records comprising a quick response (QR) code or barcode.
	However, as Cato discloses each of the plurality of records comprising a quick response (QR) code or barcode ([fig 6] [0056] Each of the records 202 includes a code field 204, identifying the item by an alphanumeric code permitting the record 202 to be accessed when the barcode label 152 of the item is scanned).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Baumann and Bomkamp invention with Cato invention to include the claimed limitation(s) so as to allow the system to include a database of items listed each with an associated barcode for enhancing data record management as well as updating the product with barcode. 
Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al., US Patent No. 9,356,552, Bomkamp et al., US 2015/0296050 and Cato, US 2004/0223663 in view of Sulfstede, US 2003/0042860. 

But Baumann, Bomkamp and Cato invention is silent on, 
and air volume data.
However, as Sulfstede discloses air volume data ([0006] ince the torque and speed of the motor are related to the restriction on the blower at a given airflow, the model of this airflow may relate air mass or volume (if density is known) per unit time to torque and speed of the motor).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Baumann, Bomkamp and Cato invention with Sulfstede invention to include the claimed limitation(s) so as to provide the user the related air volume information in order to assist in selecting a proper motor.    
Claim 12, see claim 4 for the rejection, Baumann as modified discloses the device of claim 3, wherein the corresponding operating parameters comprise torque data, speed data and air volume data. 
Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al., US Patent No. 9,356,552, Bomkamp et al., US 2015/0296050, Cato, US 2004/0223663 and Sulfstede, US 2003/0042860 in view of Zhao, 2011/0190944. 
Claim 5, Baumann as modified discloses the device of claim 4, wherein the torque data, the speed data, and the air volume data 

each comprise a plurality of data groups for different tap positions.  
However, as Zhao discloses each comprise a plurality of data groups for different tap positions ([0028] multiple parameters N are set in the central processor and corresponding to the instruction input ports, [0029] the number of the instruction input ports is five: M1, M2, M3, M4, and M5).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Baumann, Bomkamp, Cato and Sulfstede invention with Zhao invention to include the claimed limitation(s) so as to allow the system to set an operating mode of a motor thereby improving system operation.   
Claim 13, see claim 5 for the rejection, Baumann as modified discloses the device of claim 12, wherein the torque data, the speed data, and the air volume data each comprise a plurality of data groups for different tap positions. 
Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al., US Patent No. 9,356,552, Bomkamp et al., US 2015/0296050, Cato, US 2004/0223663, Sulfstede, US 2003/0042860 and Zhao, 2011/0190944 in view of Maruyama, 2017/0288433. 
Claim 6, Baumann as modified discloses the device of claim 5, wherein the Bluetooth communication device is connected to the motor controller of the second motor 
but Baumann, Bomkamp, Cato, Sulfstede and Zhao invention is silent on, 
via a universal asynchronous receiver/transmitter (UART).  

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Baumann, Bomkamp, Cato, Sulfstede and Zhao invention with Maruyama invention to include the claimed limitation(s) so as to allow the system to provide conversion from parallel-to-serial data to serial-to-parallel data thereby optimizing data transferring between the devices.    
Claim 14, see claim 6 for the rejection, Baumann as modified discloses the device of claim 13, wherein the Bluetooth communication device is connected to the motor controller of the second motor via a universal asynchronous receiver/transmitter (UART).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al., US Patent No. 9,356,552 in view of Cato, US 2004/0223663. 
Claim 7, Baumann discloses a method using the device of claim 1, the method comprising:
1) scanning a QR code or barcode from the first motor using the scanning module of the APP software module of the mobile phone to obtain a scanned QR code or barcode (col 5: 1-5, The user uses the camera or scanning function of the smart device 12 to capture or scan the dynamic bar code 36); 
(2) searching in the motor information database (col 5: 43-53, Accordingly, the secure connection enables an operator to quickly look up maintenance information for 
(3) extracting relevant data of the record (col 5: 17-22, accessing product configuration data, receiving safety notifications, limited control, copying, replacing, transferring, or configuring the drive, utilizing the GPS and/or altimeter functions of the smart device 12 to perform diagnostics, etc.), and programing relevant data of the record to yield a program (col 5: 17-22, accessing product configuration data, receiving safety notifications, limited control, copying, replacing, transferring, or configuring the drive, utilizing the GPS and/or altimeter functions of the smart device 12 to perform diagnostics, etc.); and 
3/10Atty Docket No. ZSDY-19701-UUS(4) transmitting, by the Bluetooth communication device (col 3: 55-63, the motor drive 26 includes local communication components 28 configured to communicate 
But is silent on, 
by comparing the scanned OR code or barcode to the OR code or barcode in the plurality of records; 
wherein the record comprising the scanned QR code or barcode.
However, as Cato discloses by comparing the scanned OR code or barcode to the OR code or barcode in the plurality of records ([0077] together with data from the shape field 214 to determine how features of the item being scanned should be evaluated and compared with data within the dimensional fields 214, 216, 218 of the record 202 corresponding to the barcode data which has been read), 

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Baumann invention with Cato invention to include the claimed limitation(s) so as to allow the system to include a database of items listed each with an associated barcode for enhancing data record management as well as updating the product with barcode.    
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al., US Patent No. 9,356,552 and Cato, US 2004/0223663 in view of Chun, US 2015/0052466. 
Claim 8, Baumann as modified discloses the method of claim 7, comprising: 
physically connecting the Bluetooth communication device to the motor controller of the second motor (Baumann [fig 1] col 3: 55-63, the motor drive 26 includes local communication components 28 configured to communicate wirelessly with a smart device 12); 
clicking the APP software module of the mobile phone (Baumann col 5: 1-5, The user uses the camera or scanning function of the smart device 12 to capture or scan the dynamic bar code 36); 
scanning a QR code or barcode from the first motor (Baumann col 5: 1-5, The user uses the camera or scanning function of the smart device 12 to capture or scan the dynamic bar code 36) using the scanning module of the APP software module to obtain 
whereby a record comprising the scanned QR code or barcode is selected among the plurality of records by comparing the scanned QR code or barcode to the QR code or barcode in the plurality of records (Cato [fig 6] [0056] Each of the records 202 includes a code field 204, identifying the item by an alphanumeric code permitting the record 202 to be accessed when the barcode label 152 of the item is scanned), and is presented on an operation interface of the mobile phone (Baumann col 5: 3-7, the smart device 12 may have a scanner in addition to or in place of a camera.  Upon recognition of the dynamic bar code 36, the user will be prompted to input login information, which may include a username or user ID and a password); 
seeking the Bluetooth communication device (Baumann col 4: 55-58 to establish a secure connection between the motor drive 26 and the smart device 12, the user puts the smart device 12 into a discover mode), and wirelessly connecting the mobile phone and the Bluetooth communication device (Baumann col 3: 55-63, the motor drive 26 includes local communication components 28 configured to communicate wirelessly with a smart device 12); 
displaying, by the APP software module of the mobile phone (Baumann col 6: 38-45, the smart device may display troubleshooting instructions.  As will be appreciated, the site or application may be internal or external to the organization in which the motor drive system 10 is installed.  For example, the site or application may link to a third-party user manual with troubleshooting information), a successful connection between the mobile phone and the Bluetooth communication device (Baumann col 4: 59-63, the 
programing the record presented on the operation interface of the mobile phone to yield the program (Baumann col 5: 7-22, The user may be prompted to enter his or her login information by the web browser or by an application on the smart device 12.  Once the user's login information is confirmed, a secure connection will be established between the motor drive 26 and the smart device 12.  The user may then perform functions or tasks previously performed using the operator interface 30, as well as some functions not possible using the operator interface 30.  These functions may include accessing the maintenance or service history of the motor drive system 10, setting or adjusting operating parameters of the motor drive system, accessing user manuals, receiving push notifications, accessing product configuration data, receiving safety notifications, limited control, copying, replacing, transferring, or configuring the drive, utilizing the GPS and/or altimeter functions of the smart device 12 to perform diagnostics, etc.)), and transmitting the program to the motor controller of the second motor (Baumann col 5: 7-22, The user may be prompted to enter his or her login information by the web browser or by an application on the smart device 12.  Once the user's login information is confirmed, a secure connection will be established between the motor drive 26 and the smart device 12.  The user may then perform functions or tasks previously performed using the operator interface 30, as well as some functions not possible using the operator interface 30.  These functions may include accessing the maintenance or service history of the motor drive system 10, setting or adjusting 
But Baumann and Cato invention is silent on, 
clicking a Bluetooth icon on the operation interface,
However, as Chun discloses, clicking a Bluetooth icon on the operation interface ([fig 5] [0177] a Bluetooth setting icon 505-A is selected from the setting icons in the region 1606, the controller 180 can activate a Bluetooth function).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Baumann and Cato invention with Chun invention to include the claimed limitation(s) so as to allow the system to include a Bluetooth icon on the display interface to enable user to make Bluetooth connection with other devices.   

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DINH NGUYEN/Primary Examiner, Art Unit 2647